Formal sitting - Award of the 2006 Sakharov Prize
Ladies and gentlemen, Mr President of the Commission, Commissioners, it is a great pleasure for the European Parliament to receive the winner of the 2006 Sakharov Prize, Mr Milinkievitch, leader of the opposition United Democratic Forces in Belarus.
Please believe me, Mr Milinkievitch, when I say that we are particularly happy to have you here with us today.
(Applause)
There have been times when we thought that you would not be able to come. Our Sakharov Prize winners have often been unable to come here to receive the prize. Aung San Suu Kyi, Wei Jingsheng and the Women in White have regrettably been unable to attend this ceremony.
We should remember that we Europeans, at home in our consolidated democracies, often take human rights for granted, seeing them as something natural and indisputable, like the air we breathe. We enjoy our political and civil freedoms, sometimes forgetting what it costs to obtain them and accustomed to exercising them. We become accustomed to good things very quickly, and even countries that have obtained freedom later enjoy it as if they have always had it and as if everybody had it.
We must remember, however, that billions of people on our planet lack the freedom that we enjoy.
Our Union is based on respect for human rights, and defending them and promoting them around the world is part of our raison d'être. Not just for moral reasons, but also in our own interest. In terms of Europe's interests, it is a priority that our freedom should be exercised by the whole of humanity.
The Sakharov Prize is therefore an expression of the European Union's defence of and commitment to human rights, and this year it is being awarded to a person who is dedicating his life to the fight for freedom in his country.
Everybody knows that the presidential elections in Belarus in March were neither free nor fair and that the European Union was not able to send its observers, their access to the country being denied.
Mr Milinkievitch has had the courage to challenge the last dictatorship in Europe; he has managed to unite the democratic opposition forces in order to restore political rights and freedoms in his country.
He has headed mass demonstrations and has been arrested for urging his fellow countrymen to defend their fundamental rights.
Mr Milinkievitch, you have become a symbol of resistance to oppression and of hope for a democratic future.
We share your ambition that Belarusian society should obtain the right to elect its leaders democratically, the right to independent information, the right to create non-governmental organisations and the right to an independent and impartial judiciary.
That is something that the European Parliament has always defended. We have protested against the violence, the arbitrary arrests and the politically-motivated sentences by the Belarusian regime against people fighting for fundamental rights in that country.
The Prize that you are receiving today is a demonstration of our support for all of the people fighting alongside you.
This is not the first time that we have awarded this prize to people from Belarus. In 2004, this Parliament awarded the Sakharov Prize to the Belarus Association of Journalists, to professionals who were risking their lives in order to discover the truth and to make it known.
Today, two years later, we are once again showing our full support for the fight for democracy in Belarus, because things have not improved since then.
The death penalty is still carried out regularly in that country. I wish to condemn the arrest and sentencing of Aleksander Kazulin, who is currently on hunger strike in prison, and I wish to tell you that we are convinced that Belarus's future lies in sharing in the freedom and prosperity of democratic Europe.
You are a scientist, Mr Milinkievitch, as was Andrei Sakharov himself. Both of you have shared the same opinions, the same values and the same education and you have experienced the same tragic consequences of confronting a totalitarian regime.
Today, the prize bearing the name of the scientist Sakharov is being awarded to another scientist, but above all it is being awarded to the hope of a democratic Belarus and to all the people fighting alongside you to make it a reality.
You have the floor, Mr Milinkievitch.
(Sustained applause)
(The President awarded the Sakharov Prize)
leader of the democratic opposition in Belarus. (FR) Mr President, ladies and gentlemen, I shall speak in my mother tongue because I would like to say what I think, and I always think in Belarusian. I am therefore going to speak in the language that best allows me to express my feelings.
(Parliament stood and applauded Mr Milinkievitch.)
(The speaker spoke in his mother tongue, the text below being a translation)
I would like to begin by thanking the European Parliament most warmly for awarding me this high honour, the Andrei Sakharov Prize, named after the brilliant physicist and ardent defender of human rights. I would also like to thank you for giving me this opportunity to speak to you.
This prize is not for me alone! It is for all the Belarusians, for all of those who were in the square in Minsk last March, who have been thrown into prison and expelled from universities and workplaces. This prize is for all of those who are carrying on with the fight. There are many of us! We are the ones who want Belarus to return to the family of European democracies and who are ready to sacrifice our personal well-being, our freedom and even our lives to get there.
Belarus has always been a European country. It has given a lot to Europe, making many sacrifices. In the 19th century, it gave Europe a prototype for a first democratic constitution, the statute of the Grand-Duchy of Lithuania. It gave the world several eminent personalities, such as Guillaume Apollinaire, Marc Chagall, Fyodor Dostoevsky, Dimitri Shostakovich and Tadeusz Kościuszko. The Belarusians were the second in Europe to translate the Bible into their mother tongue. During the Second World War, it was in Belarus that the most powerful resistance movement in Europe emerged, costing the lives of one out of every three inhabitants. Of the six million Jews exterminated in the Holocaust, one million came from Belarus.
If anyone deserves freedom, it is us! We have earned it through the whole of our history and the sacrifices we have made on its behalf. Every century, as a result of endless wars, Belarus lost from a quarter to a third of its sons and daughters. It lost its elite. Our people have suffered the forced uprooting of their national identity and the eradication of their historical memory. In 1991, we were delighted to finally achieve our independence, but at the time we did not realise that freedom and independence are not the same thing.
Today, we are once again fighting for freedom and defending our independence. We are doing so not just for ourselves, but also for our children, who, like French, Lithuanian, Polish and British children, have the right to live in a free country. It was our children who spent long nights standing on the square in Minsk after the elections on 19 March, when the adults could not stand the cold and returned to their homes. It was our children who were thrown into closed lorries, suffocating, and imprisoned, while their parents spent days looking for them. It was our children who, having been released from prison, were expelled from universities for their choice of conscience. But not for one moment did they doubt the justice of our common choice. I am proud of them.
Throughout the week following the elections, when we were remaining on the square and protesting against the outrageous falsification of the results of those elections, the authorities arrested more than a thousand people. Minsk's prisons had never been full to bursting: that was exactly what happened during that week. The regime realised that that protest movement could only be ended by military force. That is why, during those few days, the authorities arrested everybody who came to the square, even those who were simply bringing food, water and warm clothing to the people living in the 'tent city'.
On 19 March, the authorities did not expect to see tens of thousands of people coming out, despite the threat of reprisals. That was our first victory. I am very well aware that we will need many more similar victories before we can put an end to that illegal regime.
The former presidential candidate, Mr Aliaksandr Kazulin, is now in prison, sentenced to five and a half years. He has now been on hunger strike for more than 50 days. His state of health is extremely serious: he has lost 40 kilos, and his life is in danger. This prize is also for him, and for Zmitser Dachkevitch, Pavel Seviarynets, Mikola Statkevitch and Andreï Klimaǔ and all of the other political prisoners in my country. This prize is a sign of Europe's awareness of the situation in Belarus. This prize is a wonderful example of moral politics. This prize is a recognition of Belarus's European future.
This high distinction today could have been received by the person who was the leader of the Belarusian democratic movement for several years, Professor Hienadź Karpienka. Or by the former Internal Affairs Minister, Yury Zakharanka. Or by Viktar Hantchar, the vice-president of the last legitimate parliament in Belarus. These people are heroes, fighters for the freedom of Belarus, but they have disappeared without trace or have been murdered. These are the methods, as old as human hate and as horrifically outmoded as the inquisition, that the Belarusian authorities currently use against their opponents.
In his speech on receiving the Nobel Peace Prize, Andrei Sakharov said: 'I am convinced that international trust, mutual understanding, disarmament and international security are not possible without an open society with freedom of information, freedom of conscience, glasnost, the right to travel and the right to choose one's country of residence'. I share that view. The academic Sakharov always preached non-violent resistance. I agree with him in that regard too. We have everything we need to win: faith in Belarus's European future, solidarity, courage and experience. For many young people, blue - the colour of the European flag - has become a symbol. In March, that flag was raised alongside our white, red and white national flag. As a sign of those countries' solidarity with us, the flags of Lithuania, of Ukraine, of Poland, of Russia, of Estonia, of Azerbaijan and of Georgia were also flown.
We must conquer the fear that has impregnated people's consciences over the last ten years as a result of constant propaganda. Andrei Sakharov issued a warning: 'Freedom of thought is the only safeguard against the contamination of people by collective myths, which, in the hands of perfidious hypocrites and demagogues, can turn into a bloody dictatorship'.
That is what is happening today in Belarus. Monuments to the glory of Stalin are reappearing. Resurrecting the 'best' traditions of the Soviet system, the official media endlessly pours out torrents of lies and slander, as in Sakharov's era. The main enemy is the West and local democrats are depicted as its agents.
The regime is in a difficult situation today. Its planned economy is not efficient, and Russia is threatening to put an end to economic preferences. For that reason, the government is getting nervous and is trying to blame its political opponents. At the end of November, at his meeting with Ukrainian journalists, Mr Lukachenka stated that, 'this opposition sneaks abroad to call for the application of economic sanctions against the country and is then happy that gas prices are going to rise tomorrow'.
I would like to take this opportunity to state from this European platform, taking full responsibility and to everybody, particularly the Belarusian people, that these are lies! We have never called for economic sanctions against our country and we are perfectly aware that such sanctions primarily hit the ordinary citizens of Belarus. The regime in power will always find ways to sustain its officials. We have always stated that Russian gas would no longer be cheap for Belarus, that it was going to become expensive in Russia itself. It is a shame that the Belarusian leaders have not taken the opportunity that had presented itself and that they have not taken advantage of the possibilities they have had for a long time to carry out real economic reforms. Now the Belarusian people are going to suffer the consequences.
The main conditions that Moscow currently imposes on Mr Lukachenko in return for their long-standing economic and political support include joining the monetary union, effectively the Russian rouble, and the adoption of the constitutional act of what the Russians call the 'Union State'. Accepting these conditions would inevitably mean a loss of sovereignty for Belarus.
The Belarusian political leaders are currently still resisting a move in that direction. Mr Lukachenka has recently openly expressed his concern about the country's independence. He talks about the link, which Belarusian democratic forces have been talking about for a long time, between independence and well-being. But in his case, defending independence must not be confused with defending his personal interests and his desire to hold on to power at all costs. He and his entourage are perfectly aware that, with the loss of independence and the arrival of Russian capital in the country, very few of them would keep their positions or their wealth. We cannot rule out the possibility, however, that, led by an instinct for self-preservation, the Belarusian regime will accept Moscow's conditions and call a referendum to approve them. There can be no doubt that only democracy, rather than dictatorship, can guarantee Belarus's independence.
The fact that we have not so far found a common language with Moscow does not mean that the Belarusian democratic forces are against Russia. We want to live in a sovereign State and build the best possible relations with Russia. We are prepared to take account of its interests, provided that they do not run counter to our own interests. Russia is a strategic partner for us, as it is for the EU. A democratic Belarus will be a credible and reliable friend to Russia.
We believe that banning entry to the countries of the European Union for people violating the Constitution and participating in repression is a very effective measure. This list of enemies of democracy should be extended.
At the same time, I would appeal to you not to increase the cost of Schengen visas for Belarusian citizens. From 1 January 2007, the cost of a Schengen visa is expected to be EUR 60. For the overwhelming majority of Belarusians who desperately need free contacts with the West, that cost would be prohibitive. That decision is in danger of creating a new 'iron curtain'. These measures will benefit Mr Lukachenka, who is always telling the Belarusian people that 'nobody wants us in the West'.
We were very pleased with the European Commission's proposals last month. They offer Mr Lukachenka's government a good opportunity to leave behind the international self-isolation and the poor economic situation that it is stuck in. Aliaksandr Lukachenka himself was obliged to acknowledge, at the meeting of the government, that next year will be 'catastrophically tough'. If the regime accepts these proposals, Belarus will be able to receive considerable support for the launching of the political and socio-economic reforms that have been so necessary for so long, and to begin a genuine rapprochement with Europe, including by means of gradual economic integration.
However, there is practically no hope that the Belarusian Government will accept the course of rapprochement with the European Union. There have already been plenty of similar proposals, but the regime has never responded in a positive concrete fashion. Its faithful are perfectly aware that, once it is launched, democratisation will inevitably and very quickly put an end to their stranglehold. The current leader of Belarus would never win genuine free elections.
At the same time, this European Union proposal offers us the opportunity to make the citizens of our country understand that, despite what the State propaganda says, Europe is leaving the door open to Belarus, but to a free and democratic Belarus. These proposals have appeared at a very appropriate time, during the local election campaign. There will be no genuine elections, just as there is no genuine local government in Belarus. Within the context of that campaign, we are distributing information on the European Union's proposals.
We appreciate your assistance very much and we thank you most warmly for it. I would, however, ask you to extend it and make it more flexible. We are talking about things that are already well-known: assistance for free media, support for civil society and for repressed people. The European Union's current programmes are drawn up for countries that are already moving towards democracy and carrying out reforms, but they cannot work in the case of Belarus. In order to promote democracy in countries such as mine, it is high time that a European Fund for democracy were created with real resources geared towards countries with dictatorial regimes. Europe must not shrug its shoulders and say 'what can we do about it?'. There is a lot you can do! You can help us to break down the barriers to information and the restricted view of the world imposed upon my fellow countrymen by government propaganda, to create a public space conducive to open debate amongst the citizens, bringing together independent authors, intellectuals and moral authorities. This will undoubtedly help civil society in Belarus to develop more quickly.
Europe's recent message to the Belarusian people was both a demonstration of your solidarity and a reminder to the current regime of its responsibility for its crimes. The most important thing, however, is that that message should make clear that our country belongs in Europe. It is my profound conviction that Europe will never be complete without Belarus. That is why we repeat the same slogans as my ancestors who rose up against tyranny for the sake of freedom: 'For your freedom and for ours.'
As a Belarusian and a citizen of a European country, I would like to thank you from the bottom of my heart and I also thank you on behalf of all of those people who were on the square in March and those who have been, or still are, in prison for defending their fundamental right to live in a free country. I thank you for having faith in our victory. I promise you that our victory will not be long in coming. My country has changed. It is less afraid and it believes in change.
Belarus will soon return to the European family and will once again be a free and democratic State. Historically, dictatorships have no future and, as history shows, they end badly for the tyrants. Under a dictatorship, the only real option is to fight, simply because we have no other choice. Thank you for your support and long live Belarus!
(Parliament stood and applauded the speaker)
Thank you very much, ladies and gentlemen. Thank you, Mr Milinkievitch.
The European Parliament is proud to have awarded you this Prize and is sure that the words you have spoken today will go down in history.
(Applause)
(The sitting was suspended for a few moments while awaiting the continuation of the vote)